            Case 4:19-cv-01751-DMR Document 22-3 Filed 07/23/19 Page 1 of 2



1    Michael S. Kwun (SBN 198945)
     mkwun@kblfirm.com
2    Nicholas A. Roethlisberger (SBN 280497)
3    nroethlisberger@kblfirm.com
     KWUN BHANSALI LAZARUS LLP
4    555 Montgomery St., Suite 750
     San Francisco, CA 94111
5    Tel: (415) 630-2350
6    Ben Rosenfeld (SBN 203845)
7    ben.rosenfeld@comcast.net
     ATTORNEY AT LAW
8    3330 Geary Blvd., 3rd Floor East
     San Francisco, CA 94118
9    Tel: (415) 285-8091
     Fax: (415) 285-8092
10
11   Attorneys for Defendant
     ISIS LOVECRUFT
12
13                               UNITED STATES DISTRICT COURT
14
                                NORTHERN DISTRICT OF CALIFORNIA
15
                                        OAKLAND DIVISION
16
     PETER TODD,                                    Case No.: 4:19-cv-01751-DMR
17
                   Plaintiff,                       [PROPOSED] ORDER GRANTING
18
                                                    DEFENDANT’S MOTION FOR
19                 v.                               ADMINISTRATIVE RELIEF (L.R. 7-11)

20   ISIS LOVECRUFT,

21
                   Defendant.
22
23          Having read and considered Defendant’s Motion For Administrative Relief under
24   Local Rule 7-11 filed on July 23, 2019, and for good cause shown, defendant’s motion is
25   granted.
26          Document No. 20-4 filed in this case shall be sealed.
27          Defendant shall publicly file, within two days of this order, a redacted version of
28   Document No. 20-4 containing all of the same pages as the originally filed Document No.
                                                   1
                                           [P ROPOSED ] O RDER
              Case 4:19-cv-01751-DMR Document 22-3 Filed 07/23/19 Page 2 of 2



1    20-4, but redacting just the seventh and eighth words in paragraph 3a of the Declaration of
2    Jane Doe.
3
4    IT IS SO ORDERED.
5
6    Dated:
                                                       Hon. Donna M. Ryu
7                                                      United States Magistrate Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26
27
28
                                                  2
                                          [P ROPOSED ] O RDER
